Case 18-10864-1-rel     Doc 43    Filed 01/07/19 Entered 01/07/19 08:34:51             Desc Main
                                  Document     Page 1 of 2



 So Ordered.

 Signed this 4 day of January, 2019.



                                                _______________________________
                                                    Robert E. Littlefield, Jr.
                                                    United States Bankruptcy Judge




   UNITED STATES BANKRUPTCY COURT
   NORTHERN DISTRICT OF NEW YORK
   ________________________________________________________________________
   In Re:                                    Case No. 18-10864
                                             Chapter 13
          DAVID B. BRITTON and
          CHRISTINA LOCICERO-BRITTON,
                                 Debtors.
   ________________________________________________________________________

     ORDER VOIDING JUNIOR MORTGAGE LIEN IN THIS CHAPTER 13 CASE

          A motion (the “Motion”) was filed by David B. Britton and Christina Locicero-

   Britton (“Movants”) for entry of an order determining that the junior mortgage lien of

   Trinity Financial Services, LLC as a lien of record against the Debtor[’s’] real property

   located at 15 Lincoln Avenue, Glens Falls, New York (the “Property”) is void as being

   wholly unsecured under 11 U.S.C. §506(a) and §1322(b) and reclassifying the secured

   claim of Trinity Financial Services, LLC (Claim No. 7) as an unsecured claim. A hearing

   was held was held on November 29, 2018. It appears that due and sufficient notice of

   the Motion and the hearing thereon was provided:
Case 18-10864-1-rel      Doc 43    Filed 01/07/19 Entered 01/07/19 08:34:51          Desc Main
                                   Document     Page 2 of 2


          NOW, after due deliberation and per the terms on the record, and sufficient cause

   appearing therefore; it is hereby

          ORDERED, that pursuant to 11 U.S.C. §506(a) and §1322(b), the Motion is

   GRANTED; and it is further

          ORDERED that the junior mortgage lien on the Property held by Trinity Financial

   Services, LLC, shall be treated as wholly unsecured during the pendency of the

   Debtor[‘s’] Chapter 13 plan; and it is further

          ORDERED, that any claim filed on account of the junior mortgage lien of Trinity

   Financial Services, LLC (Claim No. 7) shall be treated as wholly unsecured during the

   pendency of the Chapter 13 case; and it is further

          ORDERED, that upon the filing by the Chapter 13 trustee of a Certification of

   Completed Chapter 13 Plan with this Court, the junior mortgage lien held by Trinity

   Financial Services, LLC described above shall automatically become void, released and

   discharged; and it is further

          ORDERED, that the Debtor(s) may present a certified copy of the Order and a

   copy of the Certification of Completed Chapter 13 Plan filed by the Chapter 13 trustee

   with this Court to the Clerk of Warren, who may mark the aforesaid junior mortgage lien

   held by Trinity Financial Services, LLC as discharged from the Debtor[‘s’] real property

   located at 15 Lincoln Avenue, Glens Falls, New York.

                                               ###
